Citation Nr: 0814093	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  03-19 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
residuals of an injury to the back.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
residuals of an injury to the ribs.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
residuals of an injury to the right knee.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The RO has verified that the appellant served on active duty 
from August 1953 to March 1957.  

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Chicago, Illinois, in which the 
RO declined to reopen any of the above-referenced claims.  
The appellant appealed the RO's decision to the Board.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in June 2005.  In a December 
2005 decision, the Board found that new and material evidence 
had not been submitted to reopen the appellant's claims; and 
therefore, denied the appellant's appeal.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims ("CAVC" or "Court").  In a 
September 2007 memorandum decision, the Court vacated and 
remanded the Board's December 2005 decision. See September 
2007 memorandum decision; October 2007 CAVC order.  In light 
of this memorandum decision, the appeal has been returned to 
the Board for further review.  Based upon the instructions 
set forth in that decision, the Board hereby REMANDS the 
appellant's claims to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  




REMAND

A review of the record with respect to the issues of whether 
new and material evidence has been submitted to reopen claims 
of entitlement to service connection for (1) the residuals of 
an injury to the back, (2) the residuals of an injury to the 
ribs and (3) the residuals of an injury to the right knee 
discloses a need for further development prior to final 
appellate review.  

In this regard, the Board observes that the above-referenced 
claims were originally denied in a rating decision dated in 
September 1990. See September 1990 notice letter to the 
appellant.  The appellant did not appeal that decision.  
Thereafter, the RO declined to reopen these claims on several 
occasions, the last of which occurred in April 2000. See 
rating decisions dated in April 1999, October 1999 and April 
2000.  The appellant did not file an initial appeal to the 
April 2000 rating decision until May 2001.  In an October 
2001 letter, the RO advised the appellant that it could not 
accept his appeal because it was untimely filed.  The 
appellant did not challenge that decision.  Accordingly, the 
April 2000 RO hearing officer decision subsequently became 
final.  In July 2002, the appellant filed another request to 
reopen his claims with the RO.  In the October 2002 rating 
decision on appeal, the RO declined to reopen any of the 
claims.  The appellant subsequently and timely appealed this 
matter to the Board.

In its December 2005 decision, the Board determined that new 
and material evidence sufficient to reopen the appellant's 
claims had not been submitted after determining that VA had 
complied with the notice requirements of the Veterans Claims 
Assistance Act ("VCAA") via a letter dated in July 2002. 
December 2005 BVA decision, pgs. 3-5.  However, in its 
September 2007 memorandum decision, the Court concluded that 
the Board erred in issuing its December 2005 decision in that 
VA failed to satisfy its duty to notify the appellant of what 
was necessary to reopen and substantiate his claims.  
Specifically, the Court found that in the context of a claim 
to reopen a previously denied claim for service connection, 
the VCAA requires VA to look at the bases for the denial in 
the prior rating decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial. September 2007 CAVC memorandum opinion, p. 4 
citing Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied. Kent v. Nicholson, supra; see 
also Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance), overruled, in part, on other grounds by Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); Anglin v. West, 203 
F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left 
intact the requirement that the evidence must be relevant to 
and probative of an issue that was a specified basis for the 
last final disallowance).  The Court found that the July 2002 
VCAA letter sent to the appellant provided general notice to 
him rather than specific notice as to the evidence necessary 
to substantiate his claims. September 2007 CAVC memorandum 
opinion, p. 4.  In this regard, the Court also observed that 
the July 2002 VCAA notice letter was defective since it did 
not inform the appellant of alternative forms of evidence, to 
specifically include lay evidence, he could submit in lieu of 
service medical records that were missing from the 
appellant's claims file and presumed to be destroyed. Id., 
pgs. 5-6.  The Court determined that the lack of proper VCAA 
notice was prejudicial to the appellant in this case.  As 
such, the Court vacated and remanded the Board's December 
2005 decision for such notice. Id., pgs. 7-8.  

Therefore, in compliance with the Court's September 2007 
memorandum decision and October 2007 order, the Board remands 
this case to the RO for the purpose of providing the 
appellant proper VCAA notice in accordance with the case of 
Kent v. Nicholson, supra.  In remanding this appeal for 
appropriate VCAA notice, the Board observes that the notice 
obligation pursuant to Kent v. Nicholson does not modify the 
requirement that VA must provide a claimant notice of what is 
needed to substantiate each element of a service-connection 
claim. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify the appellant of the 
evidence and information that is necessary to reopen his 
claims and also notify him of the evidence and information 
that is necessary to establish entitlement to each of his 
underlying claims.


Accordingly, the case is REMANDED for the following action:

The RO should ensure that all 
development contemplated by the VCAA is 
undertaken in terms of the appellant's 
new and material evidence service 
connection claims. See Kent v. 
Nicholson, supra.  The appellant should 
be informed, based on the last final 
denial of his requests for service 
connection for (1) the residuals of an 
injury to the back, (2) the residuals 
of an injury to the ribs and (3) the 
residuals of an injury to the right 
knee of the specific information and 
evidence not of record (a) that is 
necessary to reopen his claims; (b) 
that VA will seek to obtain; and (c) 
that the appellant is expected to 
provide.  In this regard, the appellant 
should be informed of the alternative 
forms of evidence that he can submit in 
support of his claim, to include lay 
evidence and buddy statements, that can 
be used to satisfy the elements 
required to establish service 
connection in lieu of evidence that may 
have been contained in his missing 
service medical records.  In addition, 
the appellant should be advised to 
provide any evidence in his possession 
that pertains to the claims.  Lastly, 
the appellant should be informed that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not 
granted, the appellant and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.


The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



